                        UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                     (WILKES-BARRE)
_____________________________________
In Re:                                    :
                                          :
Pedro Cordero                             : Chapter 13
                                          : Case No. 5:18-bk-00010-RNO
                                          :
                                          :
                      Debtor              : 11 U.S.C. §362(d) and §1301
_________________________________         :
U.S. Bank Trust National Association      :
as Trustee of Lodge Series IV Trust       :
                                          :
                      Movant              :
           v.                             :
                                          :
Pedro Cordero                             :
                                          : Hearing: June 25, 2020 at 9:30 a.m.
                      Debtor              :
       And                                :
                                          :
CHARLES J. DEHART, III, ESQUIRE           :
                      Trustee             :
                                          :
                      Respondents         :

                STIPULATION IN LIEU OF TRIAL IN SETTLEMENT OF
                 MOTON FOR RELIEF FROM THE AUTOMATIC STAY
                             AND CO-DEBTOR STAY


       This matter having been brought before the Court on a Motion for Relief From the
Automatic Stay by Brian E. Caine, Esq., attorney for U.S. Bank Trust National Association, as
Trustee of the Lodge Series IV Trust, its successors and/or assigns, (hereinafter “Movant”), and
the Debtor, Pedro Cordero having opposed such Motion through their counsel, Vern Lazaroff,
Esquire, and the parties having resolved said Motion as hereinafter set forth and by the
agreement of all counsel, the parties hereby stipulate:




Case 5:18-bk-00010-HWV          Doc 47 Filed 07/10/20 Entered 07/10/20 15:24:32              Desc
                                Main Document    Page 1 of 3
        1.    As of June 25, 2020, the post-petition arrears are $2,478.24. This represents the
              payments of $771.98 each due March 1, 2020 to June 1, 2020 with a suspense
              balance of $609.68.
        2.    The Debtor agrees to reimburse Movant the sum of $1,031.00 for attorney’s fees
              and costs incurred by Movant in the prosecution of its application for relief from
              stay as follows:
        3.    Commencing with the July 1, 2020 monthly post-petition mortgage payment and
              continuing each month thereafter through and including the March 1, 2021
              monthly post-petition mortgage payment, Debtor shall reimburse Movant the
              aforesaid arrears ($2,478.24) and fees and costs ($1,031.00), by tendering directly
              to Movant the regular monthly post-petition mortgage payment plus an additional
              payment of $389.92 (which represents 1/9 of the total sum of the arrears and
              attorney fees and costs).
        4.    Commencing with the April 1, 2021 regular monthly post-petition mortgage
              payment and continuing each month thereafter for the duration of this Chapter 13
              proceeding, Debtor shall remit payments directly to Movant as same come due.
       5.     Default Clause:          If the Debtor should default and fail to make the payments
              stated herein or any future payments that come due during the pendency of this
              case to Movant, then Movant may send the Debtor and Debtor’s attorney a notice
              of default with a 14 day right to cure said default. If the default is not cured, then
              Movant may certify default with the Court and the Court shall enter a General
              Relief Order, vacating the automatic stay of 11 U.S.C. §362(a) and co-debtor stay
              of §1301 with respect to the realty commonly known as 800 Wagoner Place,
              Hawley, PA 18428.
(remainder of page left blank)




Case 5:18-bk-00010-HWV           Doc 47 Filed 07/10/20 Entered 07/10/20 15:24:32               Desc
                                 Main Document    Page 2 of 3
    /s/Brian E. Caine




Case 5:18-bk-00010-HWV   Doc 47 Filed 07/10/20 Entered 07/10/20 15:24:32   Desc
                         Main Document    Page 3 of 3
